Case 1:20-cv-00320-JMS-DML Document 61 Filed 07/07/20 Page 1 of 2 PageID #: 293




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 GABRIELA NIEVES,                              )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )       Case No.: 1:20-cv-00320-JMS-DML
                                               )
 CARMEL CLAY SCHOOLS                           )
 RED ROOF INN                                  )
                                               )
                Defendants.                    )


                             LIMITED APPEARANCE OF COUNSEL

 To:    The Clerk of Court and all parties of record

        I am admitted or otherwise authorized to practice in this Court, and I appear, on a limited

 basis, to respond to the Court’s June 18, 2020 order (Doc. 53), in this case as counsel for: “Other

 Parties to the Settlement Agreement.”



 Date: July 7, 2020                            Respectfully Submitted,

                                               /s/ Karl G. Popowics
                                               Karl G. Popowics, 19527-49
                                               GOODIN ABERNATHY, LLP
                                               301 East 38th Street
                                               Indianapolis, IN 46205
                                               kpopowics@goodinabernathy.com




                                                   1
Case 1:20-cv-00320-JMS-DML Document 61 Filed 07/07/20 Page 2 of 2 PageID #: 294




                                   CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been served using the CM/ECF system.

 to:

                                          Jonathan Little
                                          Jessica Wegg
                                          SAEED & LITTLE, LLP
                                          jon@sllawfirm.com
                                          jessica@sllawfirm.com

                                          Liberty L. Roberts
                                          Jessica Schnelker
                                          CHURCH CHURCH HITTLE
                                          + ANTRIM
                                          lroberts@cchalaw.com
                                          jschnelker@cchalaw.com

                                          Grover B. Davis
                                          Scott S. Mandarich
                                          McCLURE McCLURE & DAVIS
                                          gbdavis@gbd.law
                                          smandarich@gbd.law




                                                  /s/ Karl G. Popowics
                                                  Karl G. Popowics, #19527-49
                                                  Attorney for Other Parties to the
                                                  Settlement Agreement

 Karl G. Popowics, #19527-49
 GOODIN ABERNATHY, LLP
 301 East 38th Street
 Indianapolis, IN 46205
 P: 317-843-2606
 kpopowics@goodinabernathy.com




                                             2
